PRESS RELEASE August 12, 2011 Century Casinos, Inc. Announces Second Quarter 2011 Results Colorado Springs, Colorado – August 12, 2011 – Century Casinos, Inc. (NASDAQ Capital Market® and Vienna Stock Exchange: CNTY) today announced its financial results for the three and six months ended June 30, 2011. Second Quarter 2011 Highlights · Net operating revenue was $18.0 million, a 21% increase compared to the three months ended June 30, 2010. · Adjusted EBITDA* was $2.8 million, a 38% increase from the three months ended June 30, 2010. · Net earnings per share was $0.03 compared to a net loss of $0.01 for the three months ended June 30, 2010. For the Three Months For the Six Months Amounts in thousands, except share and per share data Ended June 30, 2011 Ended June 30, 2011 Consolidated Results: % Change % Change Net operating revenue $ $ 21
